Title: To Thomas Jefferson from Samuel Huntington, 30 December 1779
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada Decr 30th 1779

Your Excellency will receive herewith enclos’d the copy of a letter from Thomas Scott to the President of Pennsylvania of the 29th of Novemr. last with a copy of the proceedings of the President and Council of Pennsylvania of the 15th of Decemr., as also an act of Congress of the 27th Instant consequent thereon recommending to the contending Parties not to grant any part of the disputed lands or to disturb the possession of any persons living thereon and to avoid every appearance of force until the dispute can  be amicably settled by both States or brought to a Just decision by the intervention of Congress, That possession forcibly taken be restored to the original possessor and things in the situation they were at the Commencement of the war, without prejudice to the Claims of either party.
I have the honour to be &c.

S.H. Pt.

